Citation Nr: 0006114	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-08 921A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to an increased evaluation for low back 
strain, currently rated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for retropatellar 
pain syndrome, right knee.

4.  Entitlement to a compensable evaluation for retropatellar 
pain syndrome, left knee.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The veteran had active military service from September 1977 
to July 1985, and from January 1988 to March 1993.

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
November 1997. Following the completion of such development, 
the case has been returned to the Board for further appellate 
consideration.  

A rating action in April 1993 deferred the issue of service 
connection for PTSD, pending additional development.  By 
rating action in May 1999, service connection for PTSD was 
denied, and the veteran was so notified, to include his 
appellate rights, that same month.  There is no notice of 
disagreement in regard to the PTSD claim in file, and that 
issue is not before the Board at this time.  38 C.F.R. 
§ 20.200 (1999).


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
of a current sinus disorder.  

2.  The service-connected residuals of low back strain is 
principally manifested by subjective complaints of pain, some 
limitation of motion, and radiographic evidence of 
degenerative disc disease, with no functional limitations.  

3.  Prior to July 1, 1996 the limitation of motion of the 
lumbar spine was slight; from July 1, 1996, the limitation of 
lumbar motion is no more than moderate.

4.  The service-connected right knee is principally 
manifested by complaints of pain, with no objective evidence 
of limitation of motion, instability, or functional 
limitation due to pain.

5.  The service-connected left knee is principally manifested 
by complaints of pain, with no objective evidence of 
limitation of motion, instability, or functional limitation 
due to pain.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for chronic 
sinusitis is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  An increased evaluation for low back strain, prior to 
July 1, 1996, is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, 4.71, 
Diagnostic Codes 5292, 5295 (1999).

3.  A 20 percent evaluation for limitation of lumbar spine 
motion caused by residuals of low back strain, but not 
higher, effective from July 1, 1996, is warranted.  
38 U.S.C.A. §§ 1155, 5107(a)(b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 5292, 5295 
(1999).

4.  An increased (compensable) evaluation for retropatellar 
pain syndrome, right knee, is not warranted.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.71, Diagnostic Codes 5003, 5014 (1999).

5.  An increased (compensable) evaluation for retropatellar 
pain syndrome, left knee, is not warranted.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.71, Diagnostic Codes 5003, 5014 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sinus Disorder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection may be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.


Factual Background

The veteran's service medical records show he was treated for 
ARD (acute respiratory disease) in March 1980, and probable 
allergic rhinorrhea in January 1981.  In May 1981 he was 
evaluated for chronic nose bleeds, and difficulties in 
breathing through the left nostril.  Physical examination 
revealed deviated nasal septum, to the left.  Also in May x-
ray studies showed positive right frontal maxillary, 
sphenoid, ethmoid infection.  He was seen for nose bleed and 
URI (upper respiratory infection) in August 1981.  

Enlistment examination in November 1987 showed no sinus 
disorder, and the veteran, on his contemporaneously prepared 
Report of Medical History, denied having or having had 
sinusitis.  In November 1989 he was seen for complaints of 
cold symptoms, "sinuses," and earache for 3 days.  The 
impression was questionable sinusitis/URI.  There was 
treatment for an URI in January 1991, and complaints of ear 
pain and sinus congestion for 4 days in August 1991.  The 
assessment was viral syndrome.  A September 1991 ETS physical 
showed no sinus disorder.  The veteran reported having or 
having had sinusitis, and in the physician's summary, it was 
noted that the veteran had a history of recurrent sinus 
headaches, and that he had a left antral "window" done.  

VA clinic records show a request for evaluation of sinusitis 
in April 1993, and treatment for viral syndrome.  There was 
in April a diagnosis of chronic sinusitis, by history.  In 
September 1996 he was seen for complaints of sinus pain and 
drainage for four days, and the left side of the nose had 
closed up.  Frontal and ethmoid sinuses were tender.  The 
diagnostic impression was sinusitis, and he was prescribed 
medication.  

The veteran, in hearing testimony in October 1996, reported 
episodes of sinusitis in service, every three to four months, 
depending on the weather.  He noted that they cut some bone 
in the left nostril so he could breath better, but this has 
closed and he now has problems breathing through the left 
nostril.  It was recorded that he sought treatment about a 
month after leaving service, and that he has headaches due to 
the sinusitis, Transcript (T.) pp. 1 and 2.  

The report of a VA ear nose and throat examination in 
November 1996 reflected complaints of nasal obstruction, and 
rhinorrhea since the 1970's.  A recent course of antibiotics 
for the veteran with improvement of drainage symptoms was 
noted.  A septoplasty in 1991 was reported, with subsequent 
difficulties in breathing.  Physical examination revealed 
significant left sided septal deflection and no significant 
hypertrophy of the inferior turbinate.  Nasal endoscopy 
revealed no polyps or purulent nasal drainage, and no adenoid 
tissue present in the nasopharynx.  There was no post-nasal 
drip in the oropharynx.  X-ray studies of the sinuses showed 
prominence of the nasal turbinate on the right, and no 
evidence of overt mucosal abnormality or air-fluid level.  
There was haziness of the maxillary sinuses, deemed most 
likely secondary to technical quality of the film.  The 
examining physician interpreted the x-ray films as showing 
evidence of mucosal thickening in the maxillary sinuses 
bilaterally on the left side greater than the right side.  
The examination diagnosis was that the veteran suffered from 
a problem with allergic rhinitis, and there was evidence of 
chronic sinusitis by "his plain sinus x-rays," supported by 
the fact he had some improvement with his recent antibiotic 
treatment.

The veteran was again provided ENT examination in April 1998, 
per the November 1997 remand.  There was review of the 
veteran's claims file, with notation of the veteran's 
complaints, findings, and treatment in service and post-
service, however the veteran did not appear for the 
examination.  The veteran was subsequently examined by 
another physician in May 1998, with reference to the history 
provided in April.  In May the veteran's complaints were 
chronic recurrent sinus pressure, frontal and periorbital 
pressure, and chronic rhinorrhea.  Persistent nasal 
obstruction was also noted, worse on the left.  The veteran 
was taking no regular medication, and a septoplasty and sinus 
procedure for drainage in 1981 was reported by the veteran.  

Physical examination revealed a normal external nose and 
nasal dorsum.  There did appear to be a deflection of the 
caudal septum with a dislocation of the caudal septum off of 
the nasal spine.  The nasal vestibule was normal.  The nasal 
cavity revealed boggy, edematous turbinates with clear 
drainage consistent with allergic disease.  There was a 
persistent septal deflection with bony septal spurring.  
There were no paranasal or nasal polyps.  Sinus films were 
interpreted as normal, with no evidence for sinusitis.  The 
examination impressions were persistent septal deviation with 
caudal septal deflection and bony septal spurring; and 
allergic rhinitis.  


Analysis

Contrary to the veteran's testimony concerning sinusitis in 
service, service medical records do not reflect chronic 
sinusitis at any time from 1977 to 1993.  There was a 
question of sinusitis on one occasion but generally the 
diagnostic impressions in the service medical records were of 
upper respiratory infections.  There was no definitive 
diagnosis of a chronic sinus disorder.  A September 1991 
examination showed no sinus disorder.

Post-service, there is a diagnosis of sinusitis, by history, 
in April 1996.  The Board points out that the diagnosis was 
not based on clinical findings but on history as reported by 
the veteran.  In September 1996 the veteran was treated for 
sinusitis, and on examination in November 1996, it was opined 
that the veteran showed evidence of chronic sinusitis based 
on current X-ray studies, and results from antibiotic 
treatment in September.  However, when the veteran was 
examined in May 1998, there was no diagnosis of sinusitis, 
chronic or otherwise, and sinus x-ray studies were 
interpreted as normal.  

The Board points out that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  The regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ." 38 C.F.R. § 4.1; Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  In this case, the veteran has 
failed to show the presence of a current disability involving 
sinusitis.  Although the record reflects that in September 
1996, he suffered from sinusitis, noted at the time to be 
chronic in nature, more recent evidence shows the veteran 
does not currently have a disability involving sinusitis.  In 
the absence of a showing of a current disability, the claim 
is not well grounded.  Furthermore, the record contains no 
evidence tending to show a nexus of the sinusitis to service, 
another element necessary for a well-grounded claim.  

Thus, the Board concludes that that the veteran has not 
established a well-grounded claim for chronic sinusitis.  As 
the claim is not well grounded, it must be denied.  The VA 
cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 12 Vet. App. 477 (1999).  The Board notes 
that the veteran was put on notice as to the evidence 
required to support his claim in the relevant rating 
decisions and statements of the case, as he was informed of 
the evidentiary requirements of a well-grounded claim.  
Moreover, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO originally resolved 
this issue on the merits whereas the Board finds that the 
appellant did not meet his initial burden of submitting a 
well grounded claim.  Since the appellant did not meet his 
initial burden, however, his claim is inherently implausible 
such that any error by the RO is harmless and he is not 
prejudiced. Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Meyer v. Brown, 9 Vet. App. 425 (1996).


Increased Rating Claims

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Because the 
veteran has perfected an appeal as to the assignment of the 
initial rating for all three disabilities at issue following 
the initial award of service connection, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grants of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).


Low Back

Severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwait's sign. marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  With muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is assigned.  With 
characteristic pain on motion, a 10 percent rating is 
warranted.  38 C.F.R. 4.71, Diagnostic Code 5295 (1999).

Back disability can also be rated on the basis of limitation 
of motion.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation.  Moderate limitation of 
motion is assigned a 20 percent rating, and with slight 
limitation of motion a 10 percent rating is provided.  38 
C.F.R. § 4.71, Diagnostic Code 5292 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999)

Under 38 C.F.R. § 4.45 (1999), as regards the joints the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to these considerations:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b)  More movement than normal (from 
flail joint, nonunion of fracture, 
relaxation of ligaments, etc.).
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d)  Excess fatigability.
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.
(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are 
related considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple 
involvement's of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal 
and tarsal joints of the lower extremities, 
the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity 
with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, 
ratable on disturbance of lumbar spine 
functions.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, a 10 percent evaluation will be 
assigned.  With X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbation's, a 20 percent rating 
is for application.  38 C.F.R. 4.71, Diagnostic Code 5003 
(1999).  


Factual Background

Service medical records for the veteran show that in January 
1980 he was seen after a pole fell on him.  He complained of 
back pain. On enlistment examination in November 1987 he 
denied any recurrent back pain.  In April 1989 the veteran 
was seen for back and side pain, no trauma.  The impression 
was lumbar strain.  The ETS physical in September 1991 was 
normal for the spine, and the veteran denied having or having 
had recurrent back pain.  In January 1992 the veteran had 
complaints of neck and shoulder pain while working around the 
house.  A February 1992 notation was to the effect the 
veteran complained of pain in the neck and lower back, no 
trauma.  He was seen one month before for the same 
complaints, manifested when cleaning carpet and moving 
equipment.  The pertinent assessment was recurrent back and 
neck strain.  In August 1992 he complained of low back pain 
for 24 hours, after falling during physical training.  The 
pain was said to radiate down into the legs  The impression 
was muscle strain, low back pain.  A December 1992 record 
showed complaints of LBP (low back pain), left greater than 
right, with lifting boxes over the weekend.  There was no 
history of trauma.  The assessment was musculoskeletal low 
back pain.  He was given bed rest for 48 hours and 
medication.  Follow-up on the LBP later in December note 
improvement but not 100 percent.  There was no radiation, leg 
weakness, and he had been doing aerobics for a week.  The 
assessment was musculoskeletal LBP, resolving.

The veteran filed a claim for disability benefits in January 
1993, and by rating action in April 1993 service connection 
was granted for residuals of low back strain, rated as 10 
percent disabling under the provisions of Diagnostic Code 
5295.  

VA out patient clinic records, physical therapy, show that 
the veteran was seen in October 1994 with LBP of many years 
after a heavy object fell on him.  He has had problems off 
and on since then.  The pain was said to be constant, 
stabbing, sharp, and radiating down both lower extremities to 
the knees.  A program of therapy was prescribed.  

The veteran was seen for complaints of left lower back pain, 
aggravated by bending and sitting down, in September 1994.  
He was not taking medication for low back pain.  X-ray 
studies of the lumbosacral spine, in September 1994, were 
compared with May 23, 1990 studies.  The comparison showed 
increased degenerative changes with disk narrowing at he L5-
S1 disk space.  There also some narrowing of the L4-L5 disk 
space with spurring of the anterior aspect of L4.  Some 
increased spurring along the lumbar spine, with the left side 
still being greater than the right was reported. 

The veteran was seen as an outpatient in October 1995, 
complaining of chronic back pain, feeling worse now.  The LBP 
was said to come and go and had worsened for 3 weeks.  He was 
taking no medication for the back.  Examination showed normal 
gait, and forward flexion was normal.  There was one-plus 
paralumbar spasm.  The assessment was chronic LBP.  
Medication was prescribed.  He was seen again July 1996, with 
increased back pain.  He reported he had not taken any 
medication for six months.  Examination showed flexion to 60 
degrees, and extension to 10 degrees.  Midline tenderness was 
noted.  There was no radiculitis and straight leg raising was 
negative.  The impression was low back pain, and medication 
was prescribed.  In August 1996 the veteran complained that 
the pain was radiating down both legs.  The findings were 
essentially the same as in July, but with some radiculitis to 
the buttocks.  

In hearing testimony in October 1996 the veteran reported 
that he had chronic sharp, stabbing pain in the back with 
spasms, on almost a daily basis now.  The pain was said to 
radiate down both legs.  He was doing exercises, and was to 
enter a pain clinic for 18 days, T. pp. 5, 6, and 7.

The veteran was provided examination by the VA in November 
1996.  It was noted that the back problem did not seem to 
affect his daily living or his employment status; the pain 
stayed in the low area of the back and did not travel into 
his legs.  Physical examination showed no functional 
limitations.  He stood erect, and there was no hypertrophy or 
atrophy of the musculature of the back, and no muscle spasm 
was noted.  Forward flexion was to 80 degrees, backward 
extension to 30 degrees, and lateral flexion to 15 degrees, 
right and left.  Rotation was to 45 degrees, right and left.  
There was no objective evidence of pain on motion, and no 
neurological deficits were noted.  Muscle strength was 5/5 
and sensation was normal.  It was noted that x-ray studies 
showed only some mild narrowing of the L5-S1 joint space, the 
remainder of the x-ray appeared normal.  The assessment was 
mechanical low back pain, physical examination within normal 
limits.  

The veteran was provided examination, per the November 1997 
remand, in May 1998.  Back injury from a falling pole in 
1978, and reinjury in 1990 was noted.  Constant low back 
pain, and pain between the shoulder blades, rated as seven 
out of ten, with flare-up about once a day was noted.  The 
flare-up pain was said to be nine out of ten.  The flare-ups 
would last several hours with relief from lying on the floor.  
It was reported that it did not interfere with ability to do 
his activities of daily living.  He complained of pain 
radiating to both buttocks but not down into the legs.

On physical examination he was described as healthy, in no 
distress.  His gait was normal, with minimal tenderness at 
the lumbosacral junction. No palpable spasm was found.  There 
were no postural or structural abnormalities.  Mild 
tenderness in the paraspinous in the muscles of the thoracic 
was noted, with no palpable spasm.  Forward flexion was to 80 
degrees, with extension to 20 degrees, bending to 20 degrees, 
and rotation to 40 degrees.  He could stand on toes and heels 
without difficulty, and sitting root test, straight leg 
raising, and Lasegue maneuvers were negative.  Motor strength 
was 5/5 and sensory examination was normal.  Lumbar spine x-
rays revealed mild degenerative disc disease at L5-S1.  The 
pertinent impression was mechanical lower back pain, mild 
degenerative disc disease L5-S1, no objective evidence of 
neuro-compressive pathology.  

The examiner noted that although the back problem caused 
occasional increased pain, there was no evidence of weakened 
movement, excess fatigability or incoordination.  In the 
examiner's opinion the veteran's back disability did not 
significantly impact on his ability to perform average 
employment in civil occupation.  The examiner noted that the 
subjective increases in his back pain may prohibit him from 
performing occupations that require significant lifting, 
however.  The examiner opined that it was impossible to 
exactly quantify the severity of the manifestations, as they 
were subjective in nature and he could find no objective 
evidence of significant disease other than mild L5-S1 
degenerative disc disease reflected on X-ray.  Furthermore, 
there was no evidence that pain was visibly manifested on 
movement of the joints, and there was no presence of muscle 
atrophy attributable to any of his service-connected 
disabilities.  There were no objective manifestations that 
would demonstrate disuse or functional impairment due to 
pain, attributable to service-connected disability.  


Analysis

The service-connected back disability can be rated on the 
basis of limitation of motion of the lumbar spine, or on 
manifestations of chronic lumbar strain, such as 
characteristic pain on motion, muscle spasm on motion, 
listing of the spine to one side, positive Goldwaithe's sign, 
or motion abnormalities with degenerative changes.  The 
examiner in May 1998 found no neurocompressive pathology so 
evaluation under Diagnostic Code 5293, which provides 
criteria for rating intervertebral syndrome, is not 
appropriate.  

The Board notes that while some spurring of the lumbar spine, 
by x-ray, was reported in 1994, there were no references to 
spurring in 1996 or 1998.  However, even if there is some 
degenerative arthritis of the lumbar spine, the maximum 
rating based on the presence of degenerative arthritis in the 
lumbar spine would be 10 percent.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991), and Diagnostic Code 5003.  

Service records reflect minimal back disability at the time 
of discharge from service.  In 1992 the veteran experienced 
some exacerbation of his back problem associated with 
lifting.  However, by December 1992, there was no radiation 
or leg weakness, and he had been doing aerobics for a week.  
Thus, the Board concludes that a significant back disorder at 
the time of the veteran's discharge from service in March 
1993 is not demonstrated by the objective record.

The record shows that since discharge from service, the 
veteran has only sought treatment for his back problem in the 
presence of exacerbation of back pain.  He has not received 
ongoing treatment, hospitalization, or continuing medication 
for his back disability.  The acute episodes of reported 
increased pain in 1993, 1994, and 1995 do not reflect 
objective findings of a permanent increase in disability 
sufficient to support an increased rating.  

As for an increased rating based on lumbosacral strain 
manifestations (Diagnostic Code 5295), symptoms of listing of 
the spine, positive Goldthwaite's sign, or marked limitation 
of forward bending are not reflected in the evidence of 
record.  However, there is some loss of lateral motion with 
notation of osteo-arthritic changes, and disc space changes, 
but there is no accompanying abnormality on forced motion.  
Additionally, there is no muscle spasm on extreme forward 
bending.  Overall, the Board does not find that the objective 
manifestations support an evaluation in excess of 10 percent 
based on the lumbosacral strain criteria.  38 C.F.R. § 4.7 
(1999).

In regard to range of motion of the lumbar spine, in October 
1995 forward flexion was normal.  However, in July and August 
1996, the veteran had moderate limitation of motion, with 
forward flexion to 60 degrees, and extension to 10 degrees.  
On the other hand, by November 1996, he could forward flex to 
80 degrees, and extension was to 30 degrees.  Lateral flexion 
was to 15 degrees, and rotation was to 45 degrees.  There was 
no muscle spasm, and his gait and posture were normal.  
Further, in May 1998 examination showed forward flexion to 
80 degrees, and extension backward was to 20 degrees, as was 
bending to either side.  Rotation was to 40 degrees right and 
left.  

The evidence of record does not support an increased rating 
based on limitation of motion prior to July 1996.  Certainly 
the July and August examination reports support a 20 percent 
evaluation, but no more, based on moderate limitation of 
motion; however, the November 1996 examination does not 
support more than a 10 percent rating based on range of 
motion of the lumbar spine.  The May 1998 examination is 
equivocal as to range of motion, with forward flexion the 
same as in November 1996, but some decrease in extension 
backward, and rotation.  The Board notes that loss of lateral 
movement is a significant characteristic of lumbosacral 
strain under the criteria set forth in Diagnostic Code 5295.

The Board is of the opinion that November 1996 and May 1998 
changes in lateral motion of the lumbar spine, and well as 
extension backward, reflect more than slight limitation of 
motion.  It is noteworthy that the examiner in 1998 could 
find no objective evidence of significant disease other than 
that of mild radiographic findings of L5-S1 degenerative disc 
disease.  And while the subjective increases in back pain may 
functionally prohibit him from performing occupations that 
require significant lifting, there were no objective 
manifestations that would demonstrate disuse or functional 
impairment due to pain, attributable to the service connected 
back disorder.  The examiners in 1996 and 1998 found no 
objective evidence of functional limitations related to the 
lumbar spine pain, such as muscle atrophy, weakened movement, 
incoordination, or excess fatigability.  In weighing the 
positive and negative evidence, and finding them in 
equipoise, resolution of all reasonable doubt is resolved in 
the veteran's favor, and a 20 percent evaluation, based on 
limitation of motion of the lumbar spine is granted, 
subsequent to the July 1996 examination.  


Knees

When an unlisted condition is encountered it will be 
permissible to rate under the criteria set forth for rating a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
4.20 (1999).

Retropatellar pain syndrome is rated as analogous to 
osteomalacia (Diagnostic Code 5014), which is rated on the 
basis of limitation of motion of affected parts as 
degenerative arthritis (Diagnostic Code 5003, as shown 
above).  

Limitation of motion of the knee, with flexion limited to 60 
degrees, or extension limited 5 degrees, a noncompensable 
rating is assigned.  With flexion limited to 45 degrees, or 
extension limited to 10 degrees, a 10 percent rating is 
assigned.  When flexion is limited to 30 degrees, or 
extension is limited to 15 degrees, a 20 percent rating is 
assigned.  38 C.F.R. § 4.71 Diagnostic Codes 5260, 5261 
(1999).

Other impairment of the knee, manifested by recurrent 
subluxation or lateral instability, moderate, a 20 percent 
rating is granted, and with slight impairment, a 10 percent 
rating is assigned.  38 C.F.R. § 4.71 Diagnostic Code 5257 
(1999).

The provisions of 38 C.F.R. § 4.40, and 4.45, set forth above 
are also for application.


Factual Background

Service medical records show that in January 1990, while 
playing a game, he hit his right knee on a wall and then fell 
and hit it on the floor.  X-rays showed no abnormality, and 
there was no obvious physical deformity.  There was some 
follow-up in January.  In August 1990 he was seen for 
complaints to include right knee pain.  In November 1990 he 
reported developing a sudden valgus deformity of the left 
knee.  He experienced a sharp medical, lateral pain, and head 
several pops.  Increased pain on ambulating, and some 
decreased sensation in the leg were reported.  X-ray findings 
were said to be negative.  On follow-up in November, there 
was effusion, decreased range of motion and discomfort on 
motion.  The assessment was a secondary lateral collateral 
ligament tear, left knee.  Motrin and an splint wrap were 
prescribed, and physical therapy was planned.  

In January 1991 the veteran was treated for right knee pain 
following popping when lifting a duffel bag.  The assessment 
was medial collateral ligament sprain, right knee.  
Examination at the end of January 1991 showed n swelling, 
there was laxity with valgus stress on the right.  Tenderness 
and increased lateral excursion of the right patella with 
extension was noted.  His knee brace was continued.  In March 
1991 it was noted that his right knee was much better, with 
occasional pain at night and in the morning.  He continued to 
be followed in March.

The September 1991 ETS physical noted knee disability and 
treatment.  In January 1992 the veteran had neck, back and 
shoulder pain after playing basketball and running into 
someone.  A May 1992 record noted that the right knee was 
within normal limits  A physical therapy clinic evaluation in 
June 1992, noted chondromalacia patellae of the right knee. 

In April 1993, the RO granted service connection for 
retropatellar pain syndrome of the right knee, and left knee, 
each rated as noncompensable.  

The veteran was seen at a VA clinic in February 1994, 
following a motorcycle accident in which he twisted his left 
knee.  Examination showed severe edema of the left knee and 
the impression was ligament injury to the left knee.  Knee x-
rays, left knee MRI and surgery evaluation were planned.  
Radiographic studies of both knees, in February 1994 showed 
no significant bone or joint pathology.  Orthopedic 
evaluation in February noted medial joint pain.  In April 
1994 it was noted that his left knee felt better.

The veteran, in hearing testimony in October 1996, reported 
that he felt that the right knee was more severe.  Frequent 
swelling, and use of knee braces was reported.  Constant knee 
pain, and stability problems when bending were noted.  He 
stated that he could walk maybe a half a mile, T. pp. 3 and 
4.  

The veteran was provided a VA examination, to include the 
knees, in November 1996.  It was recorded that the veteran 
was able to rise and walk into the room without difficulty 
and seemed to have no functional limitations.  He was 
carrying two knee braces with him and stated that he wore 
them at times when his knees felt unstable; he was not 
wearing them at the time of the examination.  Muscle strength 
in the lower extremities was 5/5.  

Examination of the knees revealed no effusion, and the 
patellae were well located and could not be dislocated or 
subluxed.  There was no tenderness over the patellar tendon 
or the medial or lateral joint lines.  Lachmann's examination 
was stable, and the veteran did not appear to have laxity of 
the knees.  Anterior and posterior drawer tests were stable 
as well.  The medial and lateral collateral ligaments were 
intact and there was no abnormal motion to varus or valgus 
stress.  He was able to fully flex his knees to 130 degrees 
and extend to zero, bilaterally.  X-ray studies of the knees 
showed good joint spaces on medial and lateral side and no 
narrowing of the patellofemoral joints.  The diagnostic 
assessment was complaints of instability of both knees; 
physical examination and x-ray studies within normal limits.  

The veteran was again provided a VA examination of the knees 
in May 1998.  He reported twisting knee injuries in service 
with problems after running and military drills.  Currently 
he stated he could not run, and had difficulty with squatting 
and complained of occasional popping in the left knee.  He 
described his knee pain as worse on the left, constant, and 
mild.  He had no complaints of instability.  

Examination of the knees revealed range of motion from zero 
to 140 degrees, pain free, with no heat or effusion.  The 
patellae tracked normally and there was no patellar 
instability.  Mild tenderness with compression of the 
inferior pole of the patella and also in the medical 
parapatellar retinaculum as noted.  Lachmann, Mcmurray and 
pivot shift testing was negative.  The knee was stable to 
varus, valgus and anterior-posterior stress without evidence 
of instability.  There was no tight lateral retinaculum.  
Knee x-rays were said to be unremarkable.  The examination 
impression was bilateral patellofemoral pain syndrome, mild.  
It was noted that the veteran functioned quite well.  It was 
noted that the knees caused pain but there was no evidence of 
weakened movement, excess fatigability or incoordination.  It 
was opined that the knee disability did not impact the 
veteran's ability to perform average employment in civil 
occupation, and the examiner could find no objective evidence 
of significant disease other than mild physical findings 
consistent with patellofemoral pain syndrome.  


Analysis

While the veteran did have knee complaints and treatment in 
service the record reflects that he was able to play 
basketball in 1991, and no significant knee disability was 
demonstrated when discharged from service or thereafter.  The 
veteran's knee problems did not prohibit him from riding a 
motorcycle after service, and even following a motorcycle 
accident in 1994, no significant bone or joint pathology was 
demonstrated on x-ray studies.  

In evaluating the bilateral knee problems, we note at the 
outset that there is no basis for a compensable evaluation 
based on limitation of motion, as the veteran has range of 
motion of both knees for zero to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  No limitation of motion of the knees was 
demonstrated on examinations in 1996 and 1998.

While the veteran reports wearing braces on his knees, 
examinations in 1996 and 1998 did not show instability of 
either knee.  Thus, there is no basis for a compensable 
evaluation for either knee based on the criteria reflecting 
instability or subluxation, Diagnostic Code 5257.

In regard to the veteran's complaints of knee pain, and 
inability to function in such areas as running, and squatting 
due to knee pain, the examiner in 1996 found physical 
examination to be normal, and the examiner in 1998 noted that 
there was no evidence that pain was visibly manifested on 
movement of the knees, and no objective evidence that would 
demonstrate disuse or functional impairment due to knee pain.  
Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claims.

As there is no x-ray evidence of degenerative changes in the 
knee joints, Lichtenfels and Diagnostic Code 5003, are not 
for consideration.  


ORDER

As the claim for service connection for a sinus disorder is 
not well-grounded, the claim is denied.

An evaluation in excess of 10 percent for low back strain, 
prior to July 1, 1996, is denied.

A 20 percent evaluation for low back strain, from July 1, 
1996, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A compensable evaluation for retropatellar pain syndrome, 
right knee, is denied.

A compensable evaluation for retropatellar pain syndrome, 
left knee, is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

